Voto concurrente en parte y disidente en parte del
Juez Presidente, Señor Trías Monge.
San Juan, Puerto Rico, a 20 de junio de 1980
Concurro con la conclusión del Tribunal sobre la aplica-ción del principio de mérito a las agencias excluidas del sis-tema de Administración de Personal del Estado Libre Aso-ciado. Concurro igualmente con que el período de veda esta-blecido en la See. 4.7 de la Ley de Personal del Servicio Pú-blico de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. 1337) aplica a la Autoridad de los Puer-tos.(1) Ambas determinaciones concuerdan con lo resuelto *69por el Tribunal en su opinión de 20 de noviembre de 1979, 109 D.P.R. 229 (1979). Disiento con el mayor respeto de la conclusión que el deber de guardar el período de veda cede ante la obligación de aprobar el reglamento a que se refiere la Sec. 10.6 de la Ley de Personal. (2)
La directriz de que las agencias excluidas formulen, den-tro de los ciento veinte días siguientes a la aprobación de la ley, un reglamento que incorpore el principio de mérito, no anula la prohibición de que se efectúen transacciones de personal dentro de los dos meses anteriores y los dos posteriores a la celebración de las elecciones generales. Aun aceptando, cuestión que no está exenta de duda, la afirmación mayori-taria de que la Ley de Personal entró en vigor el 14 de octu-bre de 1976, ¿qué obliga a resolver que la aprobación de su reglamento por la Autoridad de Puertos dentro del período de veda, cuando no tenía que ser así, le permite a la Autori-dad violar el principio de mérito?
Estimo que las Sees. 4.7 y 10.6 de la Ley de Personal son perfectamente armonizables. La Autoridad de los Puertos podía aprobar el reglamento que exige la Sec. 10.6, dentro de los ciento veinte días requeridos, sin infringir la prohibición que impone la See. 4.7. La opinión mayoritaria le permite innecesariamente a la Autoridad de los Puertos violar el período de veda correspondiente a las elecciones generales de 1976, aunque no los períodos análogos subsiguientes. Ello *70representa, a mi juicio, una sensible violación del principio de mérito.
La historia del servicio civil en Puerto Rico se destaca por ser una lucha por la eliminación del patronazgo político en los nombramientos a los cargos públicos. (3) La opinión mayoritaria adelanta esta causa al resolver hoy que el prin-cipio de mérito se aplica en sus áreas esenciales a las agencias excluidas de la Ley de Personal. La interpretación que se hace sobre la relación entre el período de veda y la aprobación del reglamento no concuerda con la clara intención de la mayoría de defender esa causa a tono con el mandato legislativo.
Por las consideraciones expuestas, denegaría la recon-sideración y revocaría la sentencia de que se recurre.

La See. 4.7 dispone:
“A los fines de asegurar la fiel aplicación de mérito en el servicio pú-blico durante períodos pre y post eleccionarios, las autoridades deberán abstenerse de efectuar cualquier transacción de personal que envuelva las áreas esenciales al principio de mérito, tales como nombramientos, ascensos, descensos, traslados y cambios de categoría de empleados.
“Esta prohibición comprenderá el período de dos meses antes y dos meses después de la celebración de las Elecciones Generales en Puerto Rico. En el caso de los municipios se entenderá que la prohibición se extiende hasta el segundo lunes del mes de enero siguiente a dichas Elecciones Gene-rales.
*69“Se podrá hacer excepción de esta prohibición por necesidades urgen-tes del servicio, previa la aprobación del Director, conforme a las normas que se establezcan mediante reglamento.”


La Sec. 10.6 in fine dispone:
“Las agencias o instrumentalidades aquí excluidas . . . deberán adop-tar, con el asesoramiento de la Oficina de Personal, y dentro de los próxi-mos 120 días de la aprobación de esta ley, un reglamento de personal incorporando el principio de mérito que regirá las normas de personal de aquellos empleados no cubiertos por convenios colectivos. Copia de los reglamentos así adoptados serán enviados a la Asamblea Legislativa de Puerto Rico.”


 Véase: Charles T. Goodsell, Administration of a Revolution, Cambridge, Mass., Harvard University Press, 1965, págs. 90-114, y Pedro Muñoz Amato, Problemas de Derechos Civiles en la Administración de Personal del E.L.A., San Juan, P.R., Escuela de Administración Pública, 1961, págs. 55-71.